Citation Nr: 1758352	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-32 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to exposure to oil well fires, fumes and smoke in Southwest Asia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines from November 1969 to August 1978, from November 1990 to May 1991 and from June 2000 to February 2008.  The Veteran served in Southwest Asia from November 1990 to April 1991, earning the National Defense Service Medal, Naval and Marine Corps Overseas Service Ribbon and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office.  A copy of the hearing transcript is of record. 

In October 2011, the Board denied the Veteran's claim for entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the parties Joint Motion for Partial Remand (JMR) and vacated and remanded the Board's October 2011 decision pertaining to service connection for a respiratory disability for action consistent with the terms of the joint motion. 

This matter was remanded by the Board in June 2015 for the consideration of additional evidence and again in April 2017 in order to afford the Veteran an adequate VA medical opinion.  The case has since been returned to the Board for further appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from November 1990 to April 1991.

2.  The Veteran's service treatment records during his first period of active service from November 1969 to August 1978, while noting a history of hay fever and asthma are silent for any treatment, diagnosis, or complaints attributable to a chronic respiratory condition.  

3.  The evidence shows that the Veteran's chronic rhinitis with residual chronic bronchial asthma pre-existed the Veteran's second period of active service from November 1990 to May 1991.

3.  The evidence shows that the Veteran's chronic rhinitis with residual chronic bronchial asthma did not undergo an increase in disability beyond its natural progression during either his second or third periods of active service.


CONCLUSION OF LAW

The Veteran's claimed respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 3.303, 3.304, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2006.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STR), post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in August 2010 and June 2014.  An addendum VA medical opinion was also issued in June 2017.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the January 2010 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Service Connection

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the disorder is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Respiratory Disorder

The Veteran seeks entitlement to service connection for a respiratory disorder that is currently identified as chronic bronchial asthma, which was diagnosed by his primary care physician around 2000.  He contends that his current asthma had its onset during his period of service when he was stationed in Southwest Asia.  He believes that he developed asthma related symptoms, and his shortness of breath symptoms worsened, in 1991 as a result of his exposure to oil well fires, smoke and fumes in Southwest Asia. 

The Veteran's November 1969 enlistment examination showed no abnormalities.  However, a history of hay fever and asthma was reported during the Veteran March 1978 annual flight examination.  Despite the recorded history of hay fever and asthma, the accompanying physical examination report does not indicate any present respiratory abnormality.  On a subsequent report of medical history in January 1971, the Veteran while continuing to report a history of hay fever, denied a history of asthma.  Physical examination at revealed a normal respiratory system. The examiner observed that the Veteran's had hay fever since childhood.

Prior to the Veteran's second period of active duty service from November 1990 to May 1991, his treatment records show reports of influenza with associated bronchitis in December 1986 and rhinitis in April 1987 and February 1988.  His treatment records also show reports of hay fever and sinusitis, but no asthma, in March 1980 and February 1982.  The Veteran's private treatment records also show reports of chronic bronchial asthma in September 1999 as well as continued treatment for chronic rhinitis from 2000 to 2013. 

Furthermore, during a June 2014 VA examination, the examiner determined that the Veteran had pre-existing chronic rhinitis with residual chronic bronchial asthma.  She found that the Veteran's chronic bronchial asthma was most likely a residual of chronic post nasal drainage due to his pre-existing chronic rhinitis. 

The record demonstrates that the Veteran's chronic rhinitis pre-existed his second period of service as shown on his annual examination in February 1982, which reports seasonal rhinitis.  Moreover, the Veteran has consistently report problems associated with hay fever since his childhood.  The Veteran's treatment records also show that in December 1986 he suffered from influenza, with associated bronchitis.  

The June 2014 VA examiner diagnosed the Veteran with pre-existing chronic rhinitis with residual chronic bronchial asthma.  It was noted that the Veteran's chronic rhinitis significantly worsened around 2000 when he was prescribed daily sinus medication to prevent the onset of upper respiratory illness.  The Veteran's chronic bronchial asthma was determined to be most likely a residual of chronic post nasal drainage due to rhinitis that pre-existed service.  

The June 2014 VA examiner concluded that the Veteran's chronic bronchial asthma clearly and unmistakably pre-existed service based upon his treatment records and enlistment examination, was less likely as not incurred in or caused by illness, injury, event or exposure during active duty as was not shown to be aggravated beyond its natural progression due to military service to include exposure to oil well fires, smoke and fumes during service in Southwest Asia.  The examiner reasoned there was no objective evidence in the claims file to show a diagnosis or worsening of any respiratory condition in 1991 or within one year of separation from active duty service in May 1991.  It was noted that the medical evidence showed possible aggravation of the condition around 2000.  However, since January 2006 the Veteran's condition stabilized with medication and lessened in severity and frequency based on the Veteran's own testimony.  

The June 2014 VA examiner further noted that the Veteran's diagnosis of chronic rhinitis with residual chronic bronchial asthma met the criteria for a disease with clear and specific etiology and diagnosis.  As such, because the Veteran's chronic rhinitis with residual chronic bronchial asthma is not an undiagnosed illness, service connection under 38 C.F.R. § 3.317 is not warranted.

Although the June 2014 examiner provided an opinion regarding the whether the Veteran's bronchial asthma was related to service, the issue was remanded in order to obtain an opinion specifically related to whether the Veteran's condition was aggravated during his second period of active duty service.  

Most recently, a new VA medical opinion was obtained in June 2017.  Upon a review of the Veteran's claims folder, the VA opinion author determined that the Veteran's preexisting chronic rhinitis was not aggravated by service beyond its normal progression during his second period of service from November 1990 to May 1991 and by his exposure to oil well fires, smoke and fume during his service in Southwest Asia.  It was noted that there was no record of treatment for chronic bronchial asthma until 2000.  Furthermore, there was no documentation of treatment with prescription medication for more than 8 years after the Veteran's last active duty period.  There was no evidence of aggravation beyond its natural progression related to active service.  The December 1986 report of influenza with associated bronchitis was determined to be an acute illness with infectious etiology - it was not the same as or related to chronic bronchial asthma.  

Because the Veteran's chronic bronchial asthma pre-existed service, service connection may only be granted for the condition if it is found to be aggravated by service.  See 38 C.F.R. § 3.303 (a). 

Although the Veteran has claimed that his respiratory condition has worsened since service, specifically since his service in Southwest Asia, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between chronic rhinitis with residual chronic bronchial asthma and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).  

The VA examiners have determined that the Veteran's chronic rhinitis with residual chronic bronchial asthma clearly and unmistakably pre-existed service and was not aggravated beyond its normal progression by his active duty service.  The examiners supported their findings with evidence from the Veteran's treatment records and medical principals.  

The Board concludes that the preponderance of the evidence is against granting service connection for chronic bronchial asthma.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability to include as secondary to exposure to oil well fires, fumes and smoke in Southwest Asia, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


